                           IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

RON P. MARTINEZ,

           Plaintiff,

vs.                                                                   1:17-cv-00506-LF

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

           Defendant.

                            MEMORANDUM OPINION AND ORDER

           THIS MATTER comes before the Court on plaintiff Ron P. Martinez’s Motion to

Reverse and Remand for Rehearing with Supporting Memorandum (Doc. 20), which was fully

briefed on January 4, 2018. Docs. 22, 23, 24. The parties consented to my entering final

judgment in this case. Docs. 4, 7, 9. Having meticulously reviewed the record and being fully

advised in the premises, the Court finds that the Administrative Law Judge (“ALJ”) applied the

correct legal standards and that the ALJ’s decision is supported by substantial evidence. The

Court therefore DENIES Mr. Martinez’s motion and dismisses this case with prejudice.

      I.       Standard of Review

           The standard of review in a Social Security appeal is whether the Commissioner’s final

decision1 is supported by substantial evidence and whether the correct legal standards were

applied. Maes v. Astrue, 522 F.3d 1093, 1096 (10th Cir. 2008). If substantial evidence supports

the Commissioner’s findings and the correct legal standards were applied, the Commissioner’s

decision stands, and the plaintiff is not entitled to relief. Langley v. Barnhart, 373 F.3d 1116,



1
 The Court’s review is limited to the Commissioner’s final decision, 42 U.S.C. § 405(g), which
generally is the ALJ’s decision, 20 C.F.R. § 416.1581, as it is in this case.
1118 (10th Cir. 2004). “The failure to apply the correct legal standard or to provide this court

with a sufficient basis to determine that appropriate legal principles have been followed is

grounds for reversal.” Jensen v. Barnhart, 436 F.3d 1163, 1165 (10th Cir. 2005) (internal

quotation marks and brackets omitted).

         “Substantial evidence is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Langley, 373 F.3d at 1118. A decision “is not based on

substantial evidence if it is overwhelmed by other evidence in the record or if there is a mere

scintilla of evidence supporting it.” Id. While the Court may not reweigh the evidence or try the

issues de novo, its examination of the record as a whole must include “anything that may

undercut or detract from the ALJ’s findings in order to determine if the substantiality test has

been met.” Grogan v. Barnhart, 399 F.3d 1257, 1262 (10th Cir. 2005).

                 The possibility of drawing two inconsistent conclusions from the evidence
         does not prevent an administrative agency’s findings from being supported by
         substantial evidence. We may not displace the agenc[y’s] choice between two
         fairly conflicting views, even though the court would justifiably have made a
         different choice had the matter been before it de novo.

Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (internal quotations and citations omitted)

(brackets in original).

   II.      Applicable Law and Sequential Evaluation Process

         To qualify for disability benefits, a claimant must establish that he or she is unable “to

engage in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A);

20 C.F.R. 416.905(a).




                                                   2
             When considering a disability application, the Commissioner is required to use a five-

step sequential evaluation process. 20 C.F.R. § 416.920; Bowen v. Yuckert, 482 U.S. 137, 140

(1987). At the first four steps of the evaluation process, the claimant must show: (1) the

claimant is not engaged in “substantial gainful activity”; (2) the claimant has a “severe medically

determinable . . . impairment . . . or a combination of impairments” that has lasted or is expected

to last for at least one year; and (3) the impairment(s) either meet or equal one of the Listings2 of

presumptively disabling impairments; or (4) the claimant is unable to perform his or her “past

relevant work.” 20 C.F.R. § 416.920(a)(4)(i–iv); Grogan, 399 F.3d at 1260–61. If the claimant

cannot show that his or her impairment meets or equals a Listing but proves that he or she is

unable to perform his or her “past relevant work,” the burden of proof shifts to the

Commissioner, at step five, to show that the claimant is able to perform other work in the

national economy, considering the claimant’s residual functional capacity (“RFC”), age,

education, and work experience. Id.

      III.      Background and Procedural History

             Mr. Martinez is an unmarried, 49-year-old man who obtained vocational training in

carpentry after high school graduation. AR 35–36.3 Mr. Martinez worked as a carpenter for 26

years. AR 36, 200, 224. Mr. Martinez has a son who does not live with him. AR 304, 308. Mr.

Martinez lived with and cared for his mother for several months beginning in November 2015

until she entered a nursing home in 2016. AR 31, 32, 38, 273. Mr. Martinez filed applications




2
    20 C.F.R. pt. 404, subpt. P, app. 1.
3
  Document 17-1 comprises the sealed Administrative Record (“AR”). When citing to the
record, the Court cites to the AR’s internal pagination in the lower right-hand corner of each
page, rather than to the CM/ECF document number and page.

                                                     3
for Disability Insurance Benefits and Supplemental Security Income on September 5, 2013,4

alleging disability beginning March 10, 2009, due to anxiety, panic attacks, major depression,

vision problems, lower back problems, knees, shoulders, agoraphobia with panic disorder, and

arthritis. AR 167–79, 192. The Social Security Administration (“SSA”) denied his claims

initially and on reconsideration. AR 44–129. Mr. Martinez requested a hearing on August 19,

2014. AR 130–32. On February 9, 2016, ALJ Kim Fields held a hearing, at which a medical

expert, Mr. Martinez, and a vocational expert (“VE”) testified. AR 28–43. Mr. Martinez

appeared at the hearing without representation and signed a waiver of his right to representation.

AR 30, 165. ALJ Fields issued an unfavorable decision on March 25, 2016. AR 10–27.

       The ALJ determined that Mr. Martinez met the insured status requirements of the Social

Security Act through March 31, 2014. AR 15. At step one, the ALJ found that Mr. Martinez

had not engaged in substantial, gainful activity since March 10, 2009, the alleged onset date. Id.

Because Mr. Martinez had not engaged in substantial gainful activity for at least twelve months,

the ALJ proceeded to step two. Id. At step two, the ALJ found that Mr. Martinez had the

following severe impairments: “degenerative disc disease (DDD); depression and anxiety.” AR

15. At step three, the ALJ found that none of Mr. Martinez’s impairments, alone or in

combination, met or medically equaled a Listing. AR 15–17. Because the ALJ found that none

of the impairments met a Listing, the ALJ assessed Mr. Martinez’s RFC. AR 17–20. The ALJ

found that:

       the claimant has the residual functional capacity to perform sedentary work as
       defined in 20 CFR 404.1567(a) and 416.967(a) except simple, routine and
       repetitive tasks; occasional contact with coworkers and the general public; and no



4
 The ALJ noted that the date of Mr. Martinez’s applications for DIB and SSI is August 22,
2013. AR 13. The Court presumes this is a typographical error because Mr. Martinez’s
applications are dated September 5, 2013. AR 167, 174.

                                                4
          quotas. Further the claimant is limited to sit one hour, stand up to 30 minutes and
          no overhead lifting.

AR 17.

          At step four, the ALJ found that Mr. Martinez is unable to perform his past relevant work

as a carpenter. AR 20–21. The ALJ found that Mr. Martinez was not disabled at step five.

Relying on the VE testimony, the ALJ concluded that Mr. Martinez still could perform jobs that

exist in significant numbers in the national economy, such as “cutter and paster” and “document

preparer.” AR 21–22. Mr. Martinez requested review by the Appeals Council, which denied the

request on March 8, 2017. AR 1–5, 8–9. Mr. Martinez timely filed his appeal to this Court on

May 1, 2017. Doc. 1.5

    IV.      Mr. Martinez’s Claims

          Mr. Martinez raises five main arguments for reversing and remanding this case: (1) that

the ALJ failed to assess his work-related abilities on a function-by-function basis; (2) that the

ALJ failed to incorporate all of his mental limitations and failed to develop the record with

regard to his mental limitations; (3) the ALJ failed to properly assess certain medical opinions;

(4) that the ALJ’s credibility determination was not closely and affirmatively linked to

substantial evidence; and (5) that the ALJ improperly relied on the VE testimony and failed to

provide a sufficient number of jobs that Mr. Martinez still could perform in the national

economy. Doc. 20 at 1–2, 5–21.




5
 A claimant has 60 days to file an appeal. The 60 days begins running five days after the
decision is mailed. 20 C.F.R. § 404.981; see also AR 2–3.


                                                   5
    V.      Discussion

            A. Function-by-Function Assessment

         Mr. Martinez first contends that the ALJ failed to include limitations in his RFC that are

supported by the record because he failed to assess his work-related abilities on a function-by-

function basis. Specifically, Mr. Martinez argues that he has limitations in his ability to lift,

carry, push, and reach objects, and handle and finger. Doc. 20 at 5–6. The ALJ, however,

properly assessed each of Mr. Martinez’s abilities, and a function-by-function assessment was

not critical in this case.

         An “RFC determines a work capability that is exertionally sufficient to allow

performance of at least substantially all of the activities of work at a particular level.” SSR 83-

10, 1983 WL 31251, at *2. It reflects “the maximum amount of each work-related activity the

individual can perform.” SSR 96-8p, 1996 WL 374184, at *7. To insure accuracy, “[t]he RFC

assessment must first identify the individual’s functional limitations or restrictions and assess his

or her work-related abilities on a function-by-function basis,” including the functions in

paragraphs (b), (c), and (d) of 20 C.F.R. §§ 404.1545 and 416.945. SSR 96-8p, 1996 WL

374184, at *1. In other words, the ALJ must consider how the claimant’s impairments affect his

physical abilities, mental abilities, and other abilities. 20 C.F.R. §§ 404.1545(b)–(d) and 416.945

(b)–(d). This assessment is important because an “adjudicator may either overlook limitations or

restrictions that would narrow the ranges and types of work an individual may be able to do, or

find that the individual has limitations or restrictions that he or she does not actually have.” SSR

96-8p, 1996 WL 374184, at *4. “Initial failure to consider an individual’s ability to perform the

specific work-related functions could be critical to the outcome of a case.” Id. at *3.




                                                  6
       On the other hand, a function-by-function assessment is not always critical to the

outcome of a case. For example, in Hendron v. Colvin, 767 F.3d 951 (10th Cir. 2014), the ALJ

determined that Ms. Hendron had the RFC “to perform the full range of sedentary work as

defined in 20 C.F.R. [§] 404.1567(a).” Id. at 953 (internal quotations omitted). The ALJ had

considered that prolonged sitting aggravated Ms. Hendron’s lower back pain, but observed that it

was pain she experienced either before or after the relevant time period. Id. at 957. The Tenth

Circuit held that a function-by-function assessment was not critical to the outcome of the case

because the evidence did not support a limitation on Ms. Hendron’s ability to sit during the

relevant time period. Id. (explaining that “the ALJ did not overlook Ms. Hendron’s problems

with sitting; he found that the evidence did not support any limitation on her ability to sit during

the Relevant Time Period”).

       As in Hendron, a function-by-function assessment was not critical to the outcome of this

case. The ALJ limited Mr. Martinez to sedentary work.

              Sedentary work involves lifting no more than 10 pounds at a time and
       occasionally lifting or carrying articles like docket files, ledgers, and small tools.
       Although a sedentary job is defined as one which involves sitting, a certain
       amount of walking and standing is often necessary in carrying out job duties.
       Jobs are sedentary if walking and standing are required occasionally and other
       sedentary criteria are met.

20 C.F.R. §§ 404.1567(a); 415.967(a). Mr. Martinez argues that numbness and tingling in his

arms affects his ability to lift, push, and carry objects. Doc. 20 at 5. Mr. Martinez testified that

he cannot lift more than 10 pounds. See AR 38. By limiting Mr. Martinez to sedentary work,

the ALJ’s RFC limits Mr. Martinez only to jobs that “involve[] lifting no more than 10 pounds at

a time.” 20 C.F.R. §§ 404.1567(a); 415.967(a). There is no evidence in the record that Mr.

Martinez is unable to lift or carry small articles such as docket files, ledgers, or small tools. Mr.

Martinez’s lifting and carrying abilities, therefore, are consistent with sedentary work. Further,



                                                  7
sedentary work does not typically involve pushing objects. Id. Thus, any limitation to Mr.

Martinez’s ability to push objects is consistent with the RFC.

       Mr. Martinez also contends that his bi-lateral carpel tunnel syndrome limits his ability

handle and finger. Doc. 20 at 6. “Most unskilled sedentary jobs require good use of both hands

and the fingers; i.e., bilateral manual dexterity. Fine movements of small objects require use of

the fingers; e.g., to pick or pinch. Most unskilled sedentary jobs require good use of the hands

and fingers for repetitive hand-finger actions.” SSR 96-9p, 1996 WL 374185, at *8. There is

evidence that Mr. Martinez suffers from carpel tunnel syndrome, and numbness and tingling in

his arms. AR 244, 266, 349–50, 354, 373–74, 376–77, 387. Mr. Martinez was prescribed wrist

splints and received injections for carpel tunnel syndrome. AR 374, 376–77. There is no

evidence, however, that the treatment was unsuccessful or that Mr. Martinez’s carpel tunnel

syndrome limits his ability to handle and finger. The conclusion drawn by counsel that Mr.

Martinez’s carpel tunnel syndrome caused specific limitations to his ability to handle and finger

is not supported by any medical opinions or other evidence in the record.

       Finally, in his opening brief, Mr. Martinez summarizes his medical records with regard to

his cervical and lumbar spine, knee and back pain, torn rotator cuff, depression, and anxiety.

Doc. 20 at 6–13. Mr. Martinez contends that the ALJ failed to make “specific findings,” and that

the substantial objective evidence supports Mr. Martinez claimed limitations. Id. at 10. Mr.

Martinez, however, presents no legal authority or argument that establishes how or why these

particular medical issues limited his functional abilities more than the ALJ assessed in his RFC.

The Court will consider and discuss only the contentions that have been adequately briefed.

Keyes-Zachary v. Astrue, 695 F.3d 1156, 1161 (10th Cir. 2012) (citing Chambers v. Barnhart,

389 F.3d 1139, 1142 (10th Cir.2004) (“The scope of our review . . . is limited to the issues the




                                                 8
claimant . . . adequately presents on appeal.”)). The Court will not discuss or consider the

summarized medical records because Mr. Martinez does not explain why these medical records

make a function-by-function analysis critical to this case.

       The evidence in this case does not support any work-related limitations beyond Mr.

Martinez’s ability to perform sedentary work as described in the RFC. Thus, a function-by-

function assessment was not critical to the outcome, and the ALJ did not err in failing to assess

Mr. Martinez’s limitations on a function-by-function basis.

           B. Failure to Develop the Record.

       Mr. Martinez contends that the ALJ failed to develop the record with regard to his mental

impairment.6 Doc. 20 at 13–16. Mr. Martinez argues that “the record did not contain a

psychological consultative evaluation and the ALJ failed to order one.” Doc. 20 at 14.7

       While an ALJ has the duty to develop the record, the Commissioner has broad latitude in

deciding whether to order a consultative exam. Hawkins v. Chater, 113 F.3d 1162, 1166 (10th

Cir. 1997). Generally, an ALJ should order a consultative exam where there is a direct conflict

in the medical evidence requiring resolution, where the medical evidence in the record is

inconclusive, or where additional tests are required to explain a diagnosis already contained in

the record. Id. (internal citations omitted); see also 20 C.F.R. § 416.919a (describing the



6
  In a footnote, and in his reply brief, Mr. Martinez argues that the ALJ failed to develop the
record with regard to his “vision problems.” Doc. 20 at 13 n.6; Doc. 23 at 1–2. Mr. Martinez
does not explain, however, what the ALJ needed to do to develop the evidence and why that
failure creates reversible error. The Court will not address this issue because it is not adequately
briefed. Keyes-Zachary, 695 F.3d at 1161.
7
  Mr. Martinez asserts that the ALJ “failed to develop the record regarding the mental
impairment.” Doc. 20 at 13. He then goes on to discuss errors in the RFC and the ALJ’s failure
to asses doctors’ opinions which are addressed in other sections in this opinion. Id. at 14–16.
The only failure-to-develop argument the Court could discern from the briefing was that the ALJ
failed to order a consultative examination; consequently, the Court only addresses this issue.


                                                 9
situations that may require a consultative examination). “A consultative examination may be

purchased when the evidence as a whole, both medical and nonmedical, is not sufficient to

support a decision on your claim.” Hawkins, 113 F.3d at 1167 (quoting 20 C.F.R. § 404.1512(f).

20 C.F.R. § 404.1519a).

       Mr. Martinez does not point to any direct conflict in the medical evidence requiring

resolution, or to where the medical evidence in the record is inconclusive, or to where additional

tests are required to explain a diagnosis already contained in the record. Indeed, as Mr. Martinez

points out, “the ALJ had before him two opinions that Mr. Martinez had moderate and marked

limitations in areas of mental functioning required for all work.” Doc. 20 at 14. Further, Mr.

Martinez acknowledges that a medical expert, Dr. Adams, testified at the hearing. Doc. 20 at 14;

Doc. 23 at 1, 2. Dr. Adams also found moderate limitations in areas of mental functioning

required for all work. AR 34–35. Consequently, the evidence was sufficient to support a

decision, and a consultative examination was not necessary. The ALJ did not err by failing to

order a consultative examination.

           C. RFC Finding

       Mr. Martinez contends that the ALJ failed to account for mental limitations in his RFC.

This argument is without merit. First, Mr. Martinez misstates the record. He argues that “the

ALJ found Mr. Martinez to have a marked limitation in social functioning due to agoraphobia,

yet failed to properly incorporate that limitation into the RFC, finding Mr. Martinez could have

occasional interaction with coworkers and the public and putting no limitations on his ability to

interact with supervisors.” Doc. 20 at 14. The ALJ was not so specific. At step three, in

assessing whether Mr. Martinez’s impairments met or medically equaled the severity of one of

the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1, the ALJ found:




                                                10
               In social functioning, the claimant has marked difficulties. The Claimant
       has alleged panic attacks and reported he avoids going out, especially to
       restaurants. He has been noted to be uncomfortable with the general public. I
       find claimant’s mental impairments result in marked difficulties in social
       functioning.

Neither the ALJ, nor any medical provider, found that Mr. Martinez had a marked limitation in

social functioning due to agoraphobia.8

       Further, Mr. Martinez does not develop this argument. Id. He does not present any legal

authority or argument that agoraphobia9 would impact his ability to occasionally interact with

co-workers and the public. The Court therefore will not address this contention. Keyes-Zachary,

695 F.3d at 1161.

       Finally, there is no evidence in the record that Mr. Martinez has difficulties interacting

with supervisors. In fact, the opposite is true. Both Mr. Martinez and his mother indicated that

Mr. Martinez gets along well with authority figures. AR 219, 229. The ALJ properly assessed

the RFC in this regard.




8
  The ALJ’s Step 3 finding of marked limitations in social functioning is not required to be
incorporated in the ALJ’s RFC findings because more detailed findings were considered and
incorporated in the ALJ’s Step 4 analysis. See Bales v. Colvin, 576 F. App’x. 792, 797–98 (10th
Cir. 2014) (unpublished); see also Harrison v. Colvin, 2015 WL 5730611, at *13–14 (D. Kan.
Sept. 30, 2015).
9
  Agoraphobia “is a type of anxiety disorder in which you fear and avoid places or situations that
might cause you to panic and make you feel trapped, helpless or embarrassed. You fear an
actual or anticipated situation, such as using public transportation, being in open or enclosed
spaces, standing in line, or being in a crowd. The anxiety is caused by fear that there’s no easy
way to escape or get help if the anxiety intensifies. Most people who have agoraphobia develop
it after having one or more panic attacks, causing them to worry about having another attack and
avoid the places where it may happen again. People with agoraphobia often have a hard time
feeling safe in any public place, especially where crowds gather. You may feel that you need a
companion, such as a relative or friend, to go with you to public places. The fear can be so
overwhelming that you may feel unable to leave your home.”
https://www.mayoclinic.org/diseases-conditions/agoraphobia/symptoms-causes/syc-20355987
(last visited on 2/14/2019).


                                                11
            D. Medical Opinions

         Mr. Martinez’s main contention with the ALJ’s RFC assessment is that he failed to

properly assess the medical opinions of Dr. Adams and Dr. Gucker.

                1. Dr. Adams

         Mr. Martinez first contends that the ALJ failed to incorporate the opinion of Dr. Adams

into the RFC. Doc. 20 at 14. Dr. Adams opined that Mr. Martinez did not have any marked

impairment in his functioning. AR 34. He further opined that Mr. Martinez was “capable of at

least superficially interacting with others,” and that Mr. Martinez had a moderate impairment for

concentration, persistence and pace. Id. Further, in Dr. Adams’ opinion, “[i]t does appear [Mr.

Martinez] would have trouble with high stress situations. He’s capable of being polite to others,

but he may be uncomfortable with crowds or situations where he has to deal with the general

public.” AR 35. Mr. Martinez argues that “[o]ther than limiting Mr. Martinez to simple work,

the ALJ failed to incorporate these limitations into the RFC. The limitation to simple work does

not address Mr. Martinez’s ability to deal with stress.” Doc. 20 at 14. This argument is without

merit.

         “[T]here is no requirement in the regulations for a direct correspondence between an RFC

finding and a specific medical opinion on [a specific] functional capacity . . . because the ALJ,

not a physician, is charged with determining a claimant’s RFC from the medical record.” Chapo

v. Astrue, 682 F.3d 1285, 1288 (10th Cir. 2012) (alteration and internal quotation marks

omitted); see also Wells v. Colvin, 727 F.3d 1061, 1071 (10th Cir. 2013) (same). Here, Mr.

Martinez does not explain how the RFC assessed by the ALJ failed to incorporate Dr. Adams’

opinions. Mr. Martinez cites SSR 85-15, 1985 WL 56857 and notes that ruling “required the

ALJ to consider that ‘the reaction to the demands of work (stress) is highly individualized, and




                                                12
mental illness is characterized by adverse responses to seemingly trivial circumstances.” Doc.

20 at 14 (quoting SSR 85-15). Mr. Martinez does not explain how the ALJ failed to follow the

legal standards set out in the SSR. The ALJ stated that he carefully considered the entire record,

and, in the absence of evidence to the contrary, the Court will take him at his word. Hackett v.

Barnhart, 395 F.3d 1168, 1173 (10th Cir. 2005) (“[O]ur general practice, which we see no

reason to depart from here, is to take a lower tribunal at its word when it declares that it has

considered a matter.”).

       Moreover, the ALJ’s RFC assessment adequately accounted for Dr. Adams’ opinions.

SSR 85-15 emphasizes the importance of evaluating stress and mental illness on an

individualized basis and cautions an ALJ to not define an individual’s response to the demands

of work simply as a skill level in the RFC.10 SSR 85-15, 1985 WL 56857, at *5–6. “The skill

level of a position is not necessarily related to the difficulty an individual will have in meeting

the demands of the job.” SSR 85-15, 1985 WL 56857, at *6. Further, “[a]ny impairment-related

limitations created by an individual’s response to demands of work . . . must be reflected in the

RFC statement.” Id.

       Here, the ALJ did not simply define Mr. Martinez’s RFC by a skill level. The ALJ

limited Mr. Martinez to simple, routine and repetitive tasks, occasional contact with coworkers

and the general public, and no quotas. AR 17. These limitations adequately reflected Dr.

Adams’ opinion that Mr. Martinez “would have trouble with high stress situations.” AR 35. See

Smith v. Colvin, 821 F.3d 1264, 1269 (10th Cir. 2016) (“This approach is acceptable in our

circuit, for we have held in a published opinion that an administrative law judge can account for




10
  The Social Security Administration classifies work in the national economy by the exertional
levels of sedentary, light, medium, heavy or very heavy. SSR 83-10, 1983 WL 31251, at *2.


                                                 13
moderate limitations by limiting the claimant to particular kinds of work activity.”) (citing Vigil

v. Colvin, 805 F.3d 1199, 1204 (10th Cir. 2015)); see also Lee v. Colvin, 631 F. App’x 538, 539–

42 (10th Cir. 2015) (unpublished) (finding the ALJ’s RFC reflected the nonexertional limitations

identified by the nonexamining agency psychological consultant by limiting the claimant to

performing simple tasks and requiring only routine supervision and superficial interaction with

supervisors and peers). The ALJ adequately accounted for Dr. Adams’ opinions in the RFC.

                 2. Dr. Gucker

         Mr. Martinez contends that the ALJ failed to properly assess the opinion of the non-

examining state psychologist Donald Gucker, Ph.D., who found Mr. Martinez to have certain

moderate limitations that the ALJ did not include in the RFC. Doc. 20 at 15–16. Mr. Martinez

argues that the ALJ’s RFC did not explain the inconsistency between his RFC assessment and

the conclusions made by Dr. Gucker. Doc. 20 at 16. He further argues that the ALJ failed to

state how much weight he gave Dr. Gucker’s opinion. Id.

          Although an ALJ need not discuss every piece of evidence, the ALJ must discuss the

weight assigned to each medical source opinion. Keyes-Zachary, 695 F.3d at 1161 (citing 20

C.F.R. §§ 404.1527(e)(2)(ii), 416.927(e)(2)(ii)). Specifically, when assessing a plaintiff’s RFC,

an ALJ must explain what weight is assigned to each opinion and why. SSR 96-5p, 1996 WL

374183, at *5 (July 2, 1996).11 “If the RFC assessment conflicts with an opinion from a medical

source, the adjudicator must explain why the opinion was not adopted.” SSR 96-8p, 1996 WL

374184, at *7. As stated above, “there is no requirement in the regulations for a direct

correspondence between an RFC finding and a specific medical opinion on [a specific]

functional capacity” because “the ALJ, not a physician, is charged with determining a claimant’s



11
     Rescinded by Federal Register Notice Vol. 82, No. 57, page 15263, effective March 27, 2017.


                                                 14
RFC from the medical record.” Chapo, 682 F.3d at 1288. Nevertheless, “[a]n ALJ is not

entitled to pick and choose through an uncontradicted medical opinion, taking only the parts that

are favorable to a finding of nondisability.” Chapo, 682 F.3d at 1292 (quoting Haga v. Astrue,

482 F.3d 1205, 1208 (10th Cir. 2007)). An ALJ “must discuss the uncontroverted evidence he

chooses not to rely upon, as well as significantly probative evidence he rejects.” Clifton v.

Chater, 79 F.3d 1007, 1010 (10th Cir. 1996). Ultimately, an ALJ is required to weigh medical

source opinions and to provide “appropriate explanations for accepting or rejecting such

opinions.” SSR 96-5p, 1996 WL 374183, at *5; see also Keyes-Zachary, 695 F.3d at 1161 (“It is

the ALJ’s duty to give consideration to all the medical opinions in the record,” and to “discuss

the weight he [or she] assigns to such opinions.” (citing 20 C.F.R. §§ 404.1527(c), (e)(2)(ii),

416.927(c), (e)(2)(ii)).

        In 2007, the Tenth Circuit Court of Appeals decided two cases that control here. First, in

Haga, the court held that an ALJ erred in failing to explain why he adopted some of a

consultative examiner’s (“CE”) restrictions but rejected others. 482 F.3d at 1208. “[T]he ALJ

did not state that any evidence conflicted with [the CE’s] opinion or mental RFC assessment. So

it is simply unexplained why the ALJ adopted some of [the CE’s] restrictions but not others.” Id.

The court remanded the case “so that the ALJ [could] explain the evidentiary support for his

RFC determination.” Id. Later in 2007, in Frantz v. Astrue, 509 F.3d 1299, 1302−03 (10th Cir.

2007), the Tenth Circuit expressly applied Haga and its reasoning to the opinions of non-

examining physicians.

        Mr. Martinez argues that the ALJ impermissibly “picked and chose” from the moderate

mental limitations in Dr. Gucker’s opinion. Doc. 20 at 16. He contends that the ALJ

incorporated some of the limitations but not others into his RFC determination and “offered no



                                                15
explanation for the inconsistency between his RFC finding and the finding of the doctor whose

opinion he supposedly adopted.” Id. Mr. Martinez complains that the ALJ failed to include

some of the moderate limitations in Section I of Dr. Gucker’s Mental Residual Functional

Capacity Assessments (“MRFCA”) in to the RFC. Id. at 15–16.

       The Commissioner counters that the ALJ’s RFC “adequately accounted” for all of the

moderate limitations found by Dr. Gucker.12 Doc. 22 at 11. The Commissioner argues that the

conclusions in Section I “are not part of the formal opinion of [Dr. Gucker].” Doc. 22 at 10.

Instead, the actual mental assessment is recorded in the “Additional Explanation” section

(formerly known as Section III and referred to as “Section III” herein) of the MRFCA. Doc. 22

at 10. While I disagree with the Commissioner that an ALJ need not consider the conclusions

in Section I,13 I agree that the ALJ adequately accounted for the moderate limitations found by

Dr. Gucker.

       An ALJ is required to consider and discuss both Section I and Section III findings. As

the Honorable Stephan M. Vidmar thoroughly explained in his opinion rejecting similar

arguments that an ALJ is not required to consider Section I findings, the Program Operations




12
  The Commissioner includes Dr. Johnson, another state agency, non-examining doctor in her
argument. Doc. 22 at 9–14. Although Dr. Johnson’s opinions mirror Dr. Gucker’s opinions, Mr.
Martinez did not raise the issue with regard to Dr. Johnson’s opinions. Accordingly, the Court
will only address issues raised by Mr. Martinez regarding Dr. Gucker’s opinions. These findings
and rulings, however, apply with equal weight to the opinions of Dr. Johnson, as they are the
same as those found by Dr. Gucker.
13
  I repeatedly have rejected the Commissioner’s argument that the ALJ need only account for a
doctor’s Section III findings. See, e.g., Heckel v. Colvin, No. 15cv453-LF, 2016 WL 9781164
(D.N.M. Sept. 28, 2016); Martinez v. Colvin, No. 15cv817-LF, 2016 WL 9774939 (D.N.M. Nov.
23, 2016); Bennett v. Berryhill, No. 16cv399-LF, 2017 WL 5612154 (D.N.M. Nov. 21, 2017);
Jones v. Berryhill, No. 15cv842-LF, 2017 WL 3052748 (D.N.M. June 15, 2017); Saavedra v.
Berryhill, No. 16cv822-LF, 2018 WL 324236 (D.N.M. Jan. 8, 2018); Dorsainville v. Berryhill,
No. 16cv693-LF, 2018 WL 637393 (D.N.M. Jan. 31, 2018).


                                               16
Manual System (“POMS”),14 regulations, and case law require the ALJ to address all of a

doctor’s findings, not just those in Section III. See Silva v. Colvin, 203 F. Supp. 3d 1153,

1158–66 (D.N.M. 2016). An ALJ may rely exclusively on the Section III findings only if the

“Section III narrative does not contradict any Section I limitations and describes the effect each

Section I limitation would have on the claimant’s mental RFC.” Fulton v. Colvin, 631 F. App’x

498, 502 (10th Cir. 2015) (unpublished). The ALJ “should [not] turn a blind eye to any

moderate limitations enumerated in Section I that are not adequately explained in Section III.”

Lee, 631 F. App’x at 541. If a doctor’s “Section III narrative fails to describe the effect that

each of the Section I moderate limitations would have on the claimant’s ability, or if it

contradicts limitations marked in Section I, the MRFCA cannot properly be considered part of

the substantial evidence supporting an ALJ’s RFC finding.” Carver v. Colvin, 600 F. App’x

616, 619 (10th Cir. 2015) (unpublished).

       When an ALJ relies solely on a doctor’s Section III narrative, this Court must analyze

whether the Section III narrative “adequately encapsulates” the moderate limitations in Section

I of the doctor’s opinion. See Carver, 600 F. App’x at 619. The Court also must determine

whether the ALJ adequately accounted for the limitations noted by Dr. Gucker in the RFC

assessment, or alternatively, whether the ALJ adequately explained why any missing limitations

were rejected.

       In Section I of his MRFCA, Dr. Gucker found that Mr. Martinez had the following

moderate limitations:




14
  The POMS is “a set of policies issued by the Administration to be used in processing claims.”
McNamar v. Apfel, 172 F.3d 764, 766 (10th Cir. 1999). The Court “defer[s] to the POMS
provisions unless [it] determine[s] they are ‘arbitrary, capricious, or contrary to law.’” Ramey v.
Reinertson, 268 F.3d 955, 964 n.2 (10th Cir. 2001) (quoting McNamar, 172 F.3d at 766).


                                                 17
                Moderately limited in the ability to understand and remember detailed
                 instructions;

                Moderately limited in the ability to maintain attention and concentration for
                 extended periods;

                Moderately limited in the ability to work in coordination with or in proximity to
                 others without being distracted by them;

                Moderately limited in the ability to complete a normal workday and workweek
                 without interruptions from psychologically based symptoms and to perform at a
                 consistent pace without an unreasonable number and length of rest periods;

                Moderately limited in the ability to interact appropriately with the general
                 public; and

                Moderately limited in the ability to set realistic goals or make plans
                 independently of others.

AR 53–55.15 In Section III of the MRFCA, Dr. Gucker found:

         when treatment compliant and substance free, [Mr. Martinez] retains the capacity
         to understand, remember, and carry out simple instructions, attend and
         concentrate sufficient to complete a routine work day without significant
         interruptions from psychologically-based symptoms; exercise reasonable
         judgment; interact appropriately with cowokers; supervisors and the general
         public on an incidental basis.

AR 55. The ALJ did not discuss any of the moderate limitations assessed by Dr. Gucker

included in Section I.16 Thus, the Court must determine whether Dr. Gucker’s Section III

findings “adequately encapsulate” the limitations noted in Section I of his opinion. See Carver,

600 F. App’x at 619.

         Dr. Gucker’s Section III findings adequately encapsulate the limitations noted in Section

I of his opinion. For example, Dr. Gucker’s findings in Section I that Mr. Martinez had a



15
     Dr. Johnson found identical moderate limitations on reconsideration. AR 103–05.
16
   Indeed, the ALJ does not mention Dr. Gucker’s opinions at all. Plaintiff, however, does not
raise this particular fact as a basis for reversal, and the Court will not address it.


                                                  18
moderate limitation in his ability to “understand and remember detailed instructions,” AR 53, is

adequately encapsulated in his Section III opinion that Mr. Martinez “retains the capacity to

understand, remember, and carry out simple instructions.” AR 55. In Section I, Dr. Gucker

found that Mr. Martinez was moderately limited in his ability to “maintain and concentrate for

extended periods,” and “complete a normal workday and workweek without interruptions from

psychologically based symptoms and to perform at a consistent pace without an unreasonable

number and length of rest periods.” AR 54. These limitations are adequately encapsulated in his

Section III opinion that Mr. Martinez could “attend and concentrate sufficient to complete a

routine work day without significant interruptions from psychologically-based symptoms.” AR

55. Finally, Dr. Gucker found that Mr. Martinez was moderately limited in his ability to

“interact appropriately with the general public,” “work in coordination with or proximity to

others without being distracted by them,” and “set realistic goals or make plans independently of

others.” AR 54–55. These limitations are adequately encapsulated in Dr. Gucker’s conclusions

that Mr. Martinez is capable of exercising reasonable judgment, and also of interacting

appropriately with coworkers, supervisors, and the general public on an incidental basis. AR 55.

Because all of the moderate limitations in Dr. Gucker’s Section I findings are adequately

encapsulated in his Section III narrative, the ALJ did not impermissibly “pick and choose.”

Instead, the ALJ appropriately relied on Dr. Gucker’s Section III “Additional Explanations” in

formulating Mr. Martinez’s RFC.

       Mr. Martinez further criticizes the ALJ for failing to state how much weight he gave Dr.

Gucker’s opinion. “It is the ALJ’s duty to give consideration to all the medical opinions in the

record.” Keyes-Zachary, 695 F.3d at 1161 (citing 20 C.F.R. §§ 404.1527(c), 416.927(c)). An

ALJ is required to discuss the weight he assigns to each medical opinion. Id. (citing 20 C.F.R.




                                                19
§§ 404.1527(e)(2)(ii), 416.927(e)(2)(ii)). Where, however, the RFC is generally consistent with

the medical opinion, “[t]here is no reason to believe that a further analysis or weighing of this

opinion could advance [the claimant’s] claim of disability.” Id. 695 F.3d at 1163.

        Here, the ALJ’s RFC is consistent with Dr. Gucker’s opinion. The ALJ assessed Mr.

Martinez to have a mental residual functional capacity to perform simple, routine and repetitive

tasks with only occasional contact with coworkers and the general public and no quotas. AR 17.

This mental RFC finding is consistent with a person who retains the capacity to “understand,

remember and carry out simple instructions, attend and concentrate sufficient to complete a

routine work day without psychologically-based symptoms, exercise reasonable judgment,

interact appropriately with coworkers, supervisors and the general public on an incidental basis.”

AR 55. While the ALJ failed to specify what weight he gave Dr. Gucker’s opinions, the RFC

was generally consistent with Dr. Gucker’s opinions and “[t]here is no reason to believe that a

further analysis or weighing of this opinion could advance [the claimant’s] claim of disability.”

Keyes-Zachary, 695 F.3d at 1163.

        The ALJ properly assessed the opinions of both Dr. Adams and Dr. Gucker, and remand

is not required on this basis.

            E. Credibility Analysis

        Mr. Martinez asserts that the ALJ failed to perform a proper credibility analysis. Doc. 20

at 17–18. Mr. Martinez criticizes the ALJ for making an adverse credibility determination based

on Mr. Martinez’s daily activities, the “normal” findings in the medical records, the fact that Mr.

Martinez was only provided conservative treatment, and had no psychiatric hospitalizations. Id.

Mr. Martinez’s arguments are without merit because each of the ALJ’s credibility findings are

closely and affirmatively linked to substantial evidence.




                                                 20
       In considering a claimant’s subjective complaints of pain or other symptoms, an ALJ is

required to consider all the relevant objective and subjective evidence and “decide whether he

believes the claimant’s assertions of severe pain.” Luna v. Bowen, 834 F.2d 161, 163 (10th Cir.

1987). In doing so, the ALJ must consider and determine: (1) whether the claimant established a

pain-producing impairment by objective medical evidence; (2) if so, whether the impairment is

reasonably expected to produce some pain of the sort alleged (a “loose nexus”); and (3) if so,

whether, considering all the evidence, both objective and subjective, the claimant’s pain is in fact

disabling. Brownrigg v. Berryhill, 688 F. App’x 542, 545−46 (10th Cir. 2017) (unpublished)

(citing Keyes-Zachary, 695 F.3d at 1166−67)).

       An RFC determination must be based on the entire record, including the credibility of the

plaintiff’s subjective complaints. Poppa v. Astrue, 569 F.3d 1167, 1170–71 (10th Cir. 2009)

(citing 20 C.F.R. §§ 416.929, 416.945). Accordingly, “the ALJ’s credibility and RFC

determinations are inherently intertwined.” Id. at 1171. Courts generally defer to the ALJ’s

credibility finding because “[c]redibility determinations are peculiarly the province of the finder

of fact, and we will not upset such determinations when supported by substantial evidence.”

Hackett, 395 F.3d at 1173 (internal quotation and citation omitted). However, “findings as to

credibility should be closely and affirmatively linked to substantial evidence and not just a

conclusion in the guise of findings.” Id.

       As part of the credibility analysis, the ALJ should consider the following factors:

       1. The individual’s daily activities;

       2. The location, duration, frequency, and intensity of the individual’s pain or other
       symptoms;

       3. Factors that precipitate and aggravate the symptoms;




                                                21
       4. The type, dosage, effectiveness, and side effects of any medication the
       individual takes or has taken to alleviate pain or other symptoms;

       5. Treatment, other than medication, the individual receives or has received for
       relief of pain or other symptoms;

       6. Any measures other than treatment the individual uses or has used to relieve
       pain or other symptoms (e.g., lying flat on his or her back, standing for 15 to 20
       minutes every hour, or sleeping on a board); and

       7. Any other factors concerning the individual’s functional limitations and
       restrictions due to pain or other symptoms.

SSR 96-7p, 1996 WL 374186, at *3.17 While the Tenth Circuit “does not require a formalistic

factor-by-factor recitation of the evidence,” the ALJ must set forth the specific evidence relied

upon in evaluating the claimant’s credibility. White v. Barnhart, 287 F.3d 903, 909 (10th Cir.

2001) (internal citation and quotations omitted).

       In this case, the ALJ found that while Mr. Martinez’s “medically determinable

impairments could reasonably be expected to cause the alleged symptoms,” the ALJ also found

that Mr. Martinez’s “statements concerning the intensity, persistence and limiting effects of these

symptoms are not entirely credible . . . .” AR 19. The ALJ considered the factors outlined in

SSR 96-7p, and these findings are closely and affirmatively linked to substantial evidence.



17
   Notably, at the time of the ALJ’s decision, an ALJ’s credibility evaluation was governed by
SSR 96-7p. On March 16, 2016, the Commissioner issued SSR 16-3p, 2016 WL 1119029,
which superseded SSR 96-7p, eliminated the use of the term “credibility,” and provided new
guidance for evaluating the intensity, persistence, and limiting effects of a claimant’s symptoms.
“Generally, if an agency makes a policy change during the pendency of a claimant’s appeal, the
reviewing court should remand for the agency to determine whether the new policy affects its
prior decision.” Frantz v. Astrue, 509 F.3d 1299, 1302 (10th Cir. 2007) (internal quotation
marks omitted). The policy change did not go into effect until March 28, 2016. SSR 16-3p,
2016 WL 1237954, at *1 (noting effective date as March 28, 2016). The Social Security
Administration subsequently republished SSR 16-3p, and explained that the SSR is not
retroactive. SSR 16-3p, 2017 WL 5180304, at *1 (“When a Federal court reviews our final
decision in a claim, we also explain that we expect the court to review the final decision using
the rules that were in effect at the time we issued the decision under review.”). Accordingly, in
this case, the Court evaluates the ALJ’s decision under the superseded ruling, SSR 96-7p.

                                                22
       The ALJ explained that Mr. Martinez’s daily activities suggest he is more functional than

he alleges. AR 19. Specifically, the ALJ determined that although Mr. Martinez claims to have

disabling back and knee pain, he continues to be capable of independent personal care,

performing household chores, driving, going out alone, and watching television. AR 19. These

conclusions are supported by substantial evidence in the record. AR 35–36, 38, 39, 224–27, 230.

There is also substantial evidence to support the ALJ’s finding that despite a diagnosis of

degenerative disk disease, “physical examinations have documented most[ly] normal findings,

including normal gait, intact sensation and reflexes, 5/5 motor strength bilaterally as well as 5/5

grip strength bilaterally.” AR 19; see also AR 374, 376, 380, 383, 392.

       The ALJ further concluded that the medical records show conservative treatment which

gave Mr. Martinez relief, with no additional or aggressive treatment indicated. AR 19. Mr.

Martinez’s doctors recommended wrist splints to treat carpal tunnel syndrome, and injections for

his cervical spinal stenosis. AR 374, 377, 385, 386–87. While the records mention that if the

injections are not helpful, “then surgery,” (AR 38) there is no indication that surgery was ever

recommended or performed. Additionally, the record supports the ALJ’s observation that Mr.

Martinez had not been hospitalized for psychiatric reasons during the relevant time period. AR

20.

       The ALJ also noted that there is reason to believe that Mr. Martinez stopped working for

reasons other than the alleged disabling condition. AR 19–20. Mr. Martinez had explained to

his health care providers that he believes his anxiety and depression “is related to [him] not

having enough work since the [recession] in [housing],” AR 304, and that he “has struggled with

work since the economy worsened,” AR 303, 339, 399.




                                                 23
       All of the reasons for finding Mr. Martinez less than credible are closely and

affirmatively linked to substantial evidence. “Plaintiff’s argument to the contrary constitutes an

invitation to this [C]ourt to engage in an impermissible reweighting of the evidence and to

substitute our judgment for that of the Commissioner, an invitation [the Court] must decline.”

Hackett, 395 F.3d at 1173.

       The ALJ explained that the objective evidence confirms that Mr. Martinez is stable when

he is taking his medication, but that Mr. Martinez has not been fully compliant. AR 20. Mr.

Martinez criticizes the ALJ for failing to consider that Mr. Martinez had trouble affording his

medication. Doc. 20 at 18. Although it is true that the ALJ did not consider whether Mr.

Martinez could afford his medication, any error by the ALJ is harmless.18

       When an ALJ decides that a claimant has failed to follow prescribed treatment, a

determination must also be made as to whether or not failure to follow prescribed treatment is

justifiable. SSR 82-59, 1982 WL 31384, at *1. In order to rely on the claimant’s failure to

pursue treatment as support for a finding of non-credibility, the ALJ should consider four factors:

“(1) whether the treatment at issue would restore claimant’s ability to work; (2) whether the

treatment was prescribed; (3) whether the treatment was refused; and, if so, (4) whether the

refusal was without justifiable excuse.” Thompson v. Sullivan, 987 F.2d 1482, 1490 (10th

Cir.1993). One justifiable excuse is that a claimant cannot afford the medication. SSR 82-59,

1982 WL 31384, at *4. The Thompson analysis applies to “cases in which the claimant fails to




18
  Although neither party raised the issue of harmlessness with regard to the ALJ’s finding of
credibility, the Court “may employ a harmless-error analysis sua sponte on appeal when, as here,
the record is not overly long or complex, harmlessness is not fairly debatable, and reversal would
result in futile and costly proceedings.” Alvey v. Colvin, 536 F. App’x 792, 794 (10th Cir. 2013)
(unpublished) (quoting Wyoming v. Livingston, 443 F.3d 1211, 1226 (10th Cir. 2006)).


                                                24
pursue medical treatment because he cannot afford it.” Lee v. Barnhart, 117 F. App’x 674, 681

(10th Cir. 2004) (unpublished) (citing Thompson, 987 F.2d at 1489–90).

       Here, there is no dispute that the ALJ failed to discuss the four Thompson factors.

However, that error is harmless. The Tenth Circuit has explained that a court might rely upon

harmless error analysis in those situations where it can “confidently say that no reasonable

administrative factfinder, following the correct analysis, could have resolved the factual matter in

any other way.” Allen v. Barnhart, 357 F.3d 1140, 1145 (10th Cir.2004). The failure to analyze

the four factors is harmless “where the balance of the ALJ’s credibility analysis is supported by

substantial record evidence.” Branum v. Barnhart, 385 F.3d 1268, 1274 (10th Cir. 2004).

       In Branum, the ALJ found the plaintiff’s allegations of disabling pain were not credible,

and one of the reasons given for that finding was that “the evidence fails to reflect that claimant

sought any definitive treatment.” 385 F.3d at 1274. The court noted that the plaintiff was

“correct that the ALJ may not discredit her for a lack of treatment or aggressive testing when . . .

she has a legitimate reason for failing to get additional treatment, such as a lack of funds.” Id.

(internal citation, quotations, and brackets omitted). Although the court expressed some

concerns about the other reasons for disregarding the claimant’s credibility, it concluded “that

the balance of the ALJ’s credibility analysis is supported by substantial evidence in the record,”

and it affirmed the decision below. Id., 385 F.3d at 1274. In other words, even though an ALJ

may err in failing to apply the four factors, any error is harmless where the balance of the ALJ’s

credibility analysis is supported by substantial record evidence.

       Here, the ALJ gave several reasons for discounting Mr. Martinez’s credibility: 1) Mr.

Martinez’s daily activities showed he is more functional than he alleges; 2) his physical

examinations have documented normal findings; 3) the medical record showed conservative




                                                 25
treatment; 4) there was evidence that Mr. Martinez stopped working because of the economic

downturn, not his alleged disabling condition; 5) Mr. Martinez had not been hospitalized for

psychiatric reasons; 6) he is stable on medication but not compliant; and 7) Mr. Martinez’s use of

alcohol and cannabis “does little to bolster [his] credibility.” AR 19–20. Mr. Martinez’s failure

to comply with medication is only one of seven reasons the ALJ gave for finding Mr. Martinez’s

statements concerning the intensity, persistence and limiting effects of his symptoms credible.

As discussed above, at least five of the other reasons the ALJ gave for discounting Mr.

Martinez’s statements were closely and affirmatively linked to substantial evidence.19

Consequently, the Court can confidently say that the ALJ’s failure to determine whether there

was a legitimate justification for Mr. Martinez’s failure to comply with medical treatment is

harmless. No reasonable administrative factfinder, following the correct analysis, could have

resolved the factual matter in any other way because there were several other reasons that

supported the ALJ’s decision to discount Mr. Martinez’s credibility. The Court will not remand

on this basis.

            F. Vocational Testimony at Step Five

        At step five, it is the Commissioner’s burden to establish that—considering the

claimant’s age, education, work experience, and RFC—work exists in significant numbers in the

national economy that the claimant can perform. Dikeman v. Halter, 245 F.3d 1182, 1183 (10th

Cir. 2001); Haddock v. Apfel, 196 F.3d 1084, 1088 (10th Cir.1999) (“If the ALJ concludes that

the claimant cannot perform any of his past work with his remaining RFC, the ALJ bears the

burden at step five to show that there are jobs in the regional or national economies that the




19
  Mr. Martinez did not raise the issue of whether it was proper for the ALJ to discount his
credibility by noting his use of alcohol and cannabis.


                                                26
claimant can perform with the limitations the ALJ has found him to have.”). An ALJ may use a

vocational expert at step five to supply an opinion about the claimant’s ability to perform work in

the national economy. See Winfrey v. Chater, 92 F.3d 1017, 1025 (10th Cir. 1996).

Furthermore, “the ALJ must investigate and elicit a reasonable explanation for any conflict

between the [DOT] and expert testimony before the ALJ may rely on the expert’s testimony as

substantial evidence to support a determination of nondisability.” Haddock, 196 F.3d at 1091;

see also SSR 00-04p, 2000 WL 1898704, at *4 (“When vocational evidence provided by a VE

. . . is not consistent with information in the DOT, the adjudicator must resolve this conflict

before relying on the VE . . . evidence to support a determination or decision that the individual

is or is not disabled.”).

        Relying on the VE testimony, the ALJ determined at step five that Mr. Martinez could

perform jobs such as “cutter and paster” and “document preparer.” AR 21. Mr. Martinez first

attacks the ALJ’s step five determination by arguing that the VE’s job listings are tainted by the

flawed RFC. Doc. 20 at 19. Mr. Martinez next argues that a document preparer job has a higher

reasoning level than the ALJ determined Mr. Martinez was capable of performing. Id. Mr.

Martinez further urges the Court to disregard the cutter and paster job and “use ‘common sense’

to decide whether that job exists in this era of advanced technology.” Id. at 20. Finally, Mr.

Martinez argues that the ALJ’s failure to find the existence of three jobs is reversible error.

        Mr. Martinez’s first argument fails because the Court has determined that the RFC was

not flawed. See discussion supra. Mr. Martinez’s second argument, however, is meritorious.

Essentially, Mr. Martinez argues that the VE testimony was inconsistent with the Dictionary of

Occupational Titles (DOT), and that the ALJ committed reversible legal error in failing to

resolve the conflict between the VE testimony and the DOT. Doc. 20 at 19. “Agency




                                                 27
regulations and policy direct ALJs to consider the [Dictionary of Occupational Titles (“DOT”)]

as the primary source of occupational information used in disability determinations.” SSR 00-

4p, 2000 WL 1898704, at *2; 20 C.F.R. § 416.960(b)(2); SSR 82-61, 1982 WL 31387, at *2.

The reasoning level for each occupation can be found in the “definition trailer” following the

DOT description of each occupation. For example, the definition trailer for document preparer,

DOT No. 249.587-018 reads: GOE: 07.05.03 STRENGTH: S GED: R3 M1 L2 SVP: 2 DLU: 86.

https://occupationalinfo.org/24/249587018.html (last visited March 4, 2019). The “general

educational development,” or “GED,” component is divided into three sub-components:

Reasoning Development (R); Mathematical Development (M); and Language Development (L).

See APPENDIX C − COMPONENTS OF THE DEFINITION TRAILER, 1991 WL 688702.

Thus, document preparer has a reasoning level of 3.

       The ALJ found that Mr. Martinez had the mental capacity to perform “simple, routine

and repetitive tasks.” AR 17. Mr. Martinez correctly points out that the Tenth Circuit has found

that a claimant limited to simple, routine and repetitive tasks is inconsistent with the demands of

level-three reasoning. Doc. 20 at 19 (citing Hackett, 395 F.3d at 1176). I agree with Mr.

Martinez that the ALJ committed legal error in failing to explain the conflict between the VE

testimony—that Mr. Martinez could perform the job of document preparer—and the DOT for the

document preparer job. This error, however, is harmless because even assuming that Mr.

Martinez cannot perform this job, there is at least one other job—cutter and paster—that exists in

significant numbers in the national economy that he can perform.

       In Mr. Martinez’s third argument, he urges the Court to disregard the job of cutter and

paster and “use ‘common sense’ to decide whether this job exists in this era of advanced

technology.” Doc. 20 at 20. Agency regulations and policy direct ALJs to consider the DOT as




                                                28
“reliable job information” and to “rely primarily on the DOT for information about the

requirements of work in the national economy” for disability determinations. SSR 00-4p, 2000

WL 1898704, at *2; 20 C.F.R. §§ 404.1560(b)(2), 416.960(b)(2); 20 CFR §§ 404.1566(d),

416.966(d); SSR 82-61, 1982 WL 31387, at *2. Although the DOT may be dated, ALJs still

may rely on it. See Haddock, 196 F.3d at 1089–90 (holding the ALJ is allowed to rely on the

DOT at step five); Rivera v. Berryhill, 242 F. Supp. 3d 1226, 1244 (D.N.M. 2017) (“the

regulations explicitly list the DOT as an example of a publication from which the administration

will take administrative notice of job data”).

       Here, it was proper for the ALJ to rely on the VE testimony based on the current DOT.

Whether the DOT is relevant to today’s job market is not an issue for this Court to decide. The

Court’s role in social security cases is limited to determining whether the Commissioner’s final

decision is supported by substantial evidence and whether the correct legal standards were

applied. The Court will not determine the validity of the resources used by the Commissioner

when the Commissioner has followed the correct legal standards. The Court finds no reversible

error for the ALJ’s reliance on the job of cutter and paster. Further, Mr. Martinez cites to a

single unpublished case—Anders v. Berryhill, 688 F. App’x 514, 523 (10th Cir. 2017)—to

support his argument that the Court can rely on “common sense” to determine that the job of

cutter and paster no longer exists given “this era of advanced technology.” Doc. 20 at 20. The

court in Anders, however, merely observed that “it appears to us (as a matter of common sense)

that gluer and inspector/hand packager are types of jobs that occur across industries.” Id. The

court thus concluded that the VE’s testimony regarding the number of these jobs in the national

economy was a reliable basis for the ALJ’s step-five finding. Id. The court in no way suggested




                                                 29
that reviewing court may disregard a VE’s testimony based solely on the court’s own common

sense. See id.

       Finally, Mr. Martinez argues that the Programs Operational Manuel System (“POMS”)

requires an ALJ to provide three jobs to support a finding of no disability. Doc. 20 at 21. The

POMS are “a set of policies issued by the Administration to be used in processing claims.”

McNamar v. Apfel, 172 F.3d 764, 766 (10th Cir.1999). The POMS do not have the force of law

and are not binding on the SSA or this Court. See Wicks v. Colvin, 2013 WL 6057986, at *7 n.6

(D. Colo. Nov. 12, 2013) (citing Berger v. Apfel, 200 F.3d 1157, 1161 (8th Cir. 2000)). Courts

may “defer to the POMS provisions unless we determine they are arbitrary, capricious, or

contrary to law.” Ramey v. Reinertson, 268 F.3d 955, 964 n.2 (10th Cir.2001) (internal quotation

and citation omitted).

       Here, the POMS are not consistent with Tenth Circuit case law that holds that as long as

the ALJ identifies at least one job the claimant can perform and that exists in significant

numbers, there is no reversible error. For example, in Raymond v. Astrue, 621 F.3d 1269 (10th

Cir. 2009), the Tenth Circuit found no reversible error where the ALJ identified three jobs, but

the claimant was able to perform only one of the jobs. That job, however, existed in sufficient

numbers in the national economy to satisfy the standard at step five. Id. at 1274; see also Allen

v. Barnhart, 357 F.3d 1140, 1145 (10th Cir.2004) (noting that improper reliance on two of three

jobs identified by VE could have been deemed harmless error “had the number of available jobs

identified by the VE [in the one occupation consistent with the claimant’s RFC] not been one

hundred but considerably greater”); Stokes v. Astrue, 274 F. App’x 675, 684 (10th Cir. 2008)

(unpublished) (applying Allen to find harmless error under similar circumstances, holding that

“even if we consider only the[ ] two jobs [that properly matched the claimant’s RFC] out of the




                                                 30
four considered by the ALJ” no “reasonable factfinder could have determined that suitable jobs

did not exist in significant numbers” at step five).

         In this case, the ALJ found that Mr. Martinez could perform two jobs—document

reviewer and cutter and paster. As discussed above, the document reviewer job requires a

reasoning level higher than what the ALJ determined Mr. Martinez could perform, and it cannot

support the ALJ’s finding of no disability. The VE testified, however, that the number of

available cutter and paster jobs is 194,977 nationally, and 727 in New Mexico. Mr. Martinez

does not dispute those numbers. Mr. Martinez also does not dispute that 194,977 jobs in the

national economy qualifies as “significant.” Indeed, the Tenth Circuit has found that less than

194,977 jobs in the national economy is sufficient to satisfy the ALJ’s burden at step five. See

Stokes, 274 F. App’x at 684 (finding 152,000 jobs in the national economy sufficient). Because

the ALJ identified work that Mr. Martinez can perform and that exists in significant numbers in

the national economy, remand is not required.

   VI.      Conclusion

         For the foregoing reasons, the Court finds substantial evidence supports the

Commissioner’s final decision, and either the ALJ applied the correct legal standards or any

errors committed by the ALJ are harmless.

         IT IS THEREFORE ORDERED that Ron P. Martinez’s Motion to Reverse and Remand

for Rehearing with Supporting Memorandum (Doc. 20) is DENIED, and the Commissioner’s

decision is AFFIRMED. This case is DISMISSED with prejudice.



                                                       _________________________
                                                       Laura Fashing
                                                       United States Magistrate Judge
                                                       Presiding by Consent



                                                 31
